DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/412,935 filed on May 15, 2019.

Notice of Pre-AIA  or AIA  Status 

The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgment
The communication filed on 03/22/2021, responding to the Office action mailed on 01/21/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-11, 13-17, 19-21 and newly added claim 22.

Allowable Subject Matter           
Claims 1-11, 13-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Beaudoin (US 2013/0320423) and Krishnan (2011/0298089) disclose most aspects of the claimed invention.  However, regarding independent claim 1, they do not disclose a structure comprising: an epitaxial material over a connection between the fin structures and the SOI fins, the epitaxial material comprising semiconductor material over exposed sidewalls of the fin structures and semiconductor material of the SOI fins, and the semiconductor material of the epitaxial material comprises silicon at a predetermined 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/
Primary Examiner, Art Unit 2814